Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 22 September 2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the thread flanks" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: all of the steps required to form a threaded bore using the tapping tool of claim 11.

Allowable Subject Matter
Claim 18 is allowed.   
Claims 11-17 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is Yonezaki et al. (JP 2012-071405 A), which discloses a tapping tool 10 for producing a threaded bore 52 having an internal thread in a workpiece, wherein the tapping tool can be driven into the workpiece in a tapping stroke, and the tapping tool can be led out of the threaded bore in a reversing stroke, the tapping tool comprising: a clamping shaft 18 and an adjoining tapping body 14, along the longitudinal axis O of the tapping body at least one flute 22 extends up to a frontal main cutting edge 26 on the drill tip 12, on which main cutting edge a rake face 32 delimiting the flute and a frontal free surface (not labeled, see figure 1c) of the drill tip converge, wherein the flute is delimited by at least one drill web 30 in the circumferential 
Suffice it to say, the patent to Yonezaki et al. does not disclose “wherein the secondary cutting edge and the frontal main cutting edge converge at a radially outer main cutting edge corner” or “by which a flank allowance can be removed and/or formed from the thread flanks, which face toward the chips to be removed in the tapping stroke, of the internal thread to be produced during the reversing stroke” as claimed in independent claim 11, or “wherein the secondary cutting edge and the frontal main cutting edge converge at a radially outer main cutting edge corner” or “wherein the tool thread profile is formed having at least one circumferential groove cutting edge, by which the circumferential groove adjoining the bore internal thread is formed in the groove forming stroke” as claimed in independent claim 18, and as such does not anticipate the instant invention as disclosed in independent claims 11 and 18.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Yonezaki et al., and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 11 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        4 February 2022